Claim Rejections - 35 USC § 112
This is an Office action based on application number 16/980,684 filed 14 September 2020, which is a national stage entry of PCT/JP2019/021534 filed 30 May 2019, which claims priority to JP2018-116222 filed 19 June 2018. Claims 1-13 are pending.
Amendments to the claims, filed 14 September 2020, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
	Specifically, Applicant’s original disclosure lists three documents at page 1 of the specification that have not been provided on an information disclosure statement.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites a “method for fixing an electronic component or an in-vehicle component using the adhesive tape according to claim 9” in lines 1-2. The scope of the claim is indefinite because the claim does not recite a significant manipulative step that describes the claimed method.
	For the purpose of prior art rejections, the claim is considered a product claim, and those prior art rejections that meet the limitations of parent claim 9 are considered to meet the limitations of the instant claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Seth et al. (US Patent Application Publication No US 2015/0037526 A1) (Seth) as evidenced by Sun et al. (US Patent Application No. US 2013/0330549 A1) (Sun).

Regarding instant claim 1:
	Seth discloses an article comprising a pressure sensitive adhesive composition comprising polymerized units derived from alkyl (meth)acrylate monomers (paragraph [0049]), wherein the alkyl(meth)acrylate monomers are present in an amount of at least 85 parts by weight (paragraph [0061]). Seth further discloses that said alkyl (meth)acrylate monomers are inclusive of low Tg monomers of the formula:

    PNG
    media_image1.png
    48
    234
    media_image1.png
    Greyscale

wherein R1 is H or methyl, and R8 is an alkyl with 1 to 22 carbons (paragraph [0054]). Seth further discloses that said monomers, when reacted form homopolymers having a Tg of no greater than 0ºC (paragraph [0053]), which is construed to be inclusive of those compositions having the glass transition temperature recited by the claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Seth further discloses that the adhesive composition comprises a bio-based content of at least 85 wt-% (paragraph [0052]), which is construed to encompass the bio-derived content required by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claims 2-3 and 5, Seth further discloses exemplary low Tg monomers inclusive of n-octyl acrylate, decyl acrylate, lauryl acrylate, n-octyl methacrylate, decyl methacrylate, and lauryl methacrylate (paragraphs [0055; 0057]).

Regarding instant claim 4, the content of monomer B is optional, as set forth in parent claim 1. Therefore, since Seth discloses the requisite amount of monomer A, as cited above, Seth is considered to meet the optional limitations of the instant claim.

Regarding instant claim 6, Seth further discloses that the pressure-sensitive adhesive comprises one or more low Tg (meth)acrylate monomers (paragraph [0053]) inclusive of lauryl acrylate and lauryl methacrylate (paragraphs [0055; 0057]).
	As to the relative amounts of lauryl acrylate and lauryl (meth)acrylate, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Regarding instant claim 7, Seth further discloses that the adhesive further comprising a crosslinking monomer comprising a (meth)acrylate group and a C6 to C20 olefin group (paragraph [0066]), wherein the carbon content is construed to overlap the prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 8, Seth further discloses that the adhesive composition comprises 5 to 60 wt-% of a tackifier inclusive of phenol modified terpenes and rosin esters such as glycerol esters of rosin and pentaerythritol esters of rosins (paragraphs [0116-0117]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Sun provides evidence that rosin esters and terpenes are plant-based tackifiers (paragraph [0068]). Therefore, the tackifiers of Seth are considered bio-derived.

Regarding instant claim 9, Seth further discloses that the adhesive composition is coated upon a variety of flexible backing material that are utilized as a tape backing (paragraph [0127]). The coated tape backing is construed to meet the claimed adhesive tape.

Regarding instant claim 10, Seth further discloses that examples of the flexible substrates are inclusive of flexible films such as polyester (paragraph [0127]).

Regarding instant claim 11, Seth further discloses that examples of the flexible substrates are inclusive of foam backings (paragraph [0127]).

Regarding instant claim 12, Seth further discloses that the adhesive composition is coated upon a variety of flexible backing material that are utilized as a tape backing (paragraph [0127]), wherein the tape backing is construed to meet the claimed adhesive tape. A recitation of the use of such a  tape for fixing an electronic device component or an in-vehicle component is an intended-use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
	Alternatively, Seth disclose that the tape materials are commonly used as an electrical tape (paragraph [0209]), which is construed as capable for fixing an electronic component.

Regarding instant claim 13, as discussed in the 35 U.S.C. §112(b) rejection above, since Seth meets the requirements of parent claim 9, then Seth also meets the limitations of the instant claim. Furthermore, Seth disclose that the tape materials are commonly used as an electrical tape (paragraph [0209]), which is construed as capable for use in a method of fixing an electronic component.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        03/15/2022